DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2019 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 1 recites “the goal image” and Line 2 recites “the video frames” which Examiner suggests amending to “the goal structure image” and “the video frames”, respectively, in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 2 recites “the goal image” which Examiner suggests amending to “the goal structure image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 3 recites “the goal image” which Examiner suggests amending to “the goal structure image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 2 recites “selected form” which Examiner believes should be “selected from”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Lines 1-2 recites “the eliminating step”, Line 2 recites “candidate balls”, and Line 3 recites “outlier candidate balls” which Examiner suggests amending to “the eliminating false positive detections of the ball”, ball candidates”, and “outlier candidates of the ball”, respectively, in order to provide consistency with the claim language.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 2 recites “the curve” which Examiner suggests amending to “the curve trajectory” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Line 2 recites “the property” which Examiner suggests amending to “the property of the trajectory of the ball” in order to provide consistency in the claim language.  Appropriate correction is required.
Claims 24 and 25 are objected to because of the following informalities:  The preambles for claims 24 and 25 appear to be switched (the preamble for claim 24 recites determining a property of a trajectory of a ball, which is what the body of claim 25 discloses, and the preamble for claim 25 recites determining whether a goal is achieved by a trajectory of a ball, which is what the body of claim 24 discloses.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor module” in claims 24 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 19-21, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trajectory of the ball” and “achieves intersection or similar" in Line 8.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear as to which trajectory of the ball is being referred to as Lines 1-2 and Line 6 both recite “a trajectory of the ball”.  Examiner suggests amending the limitation of “a trajectory of the ball” in Line 6 to “the trajectory of the ball” and has interpreted the limitation as such.  It is also unclear as to what is meant by the limitation “achieves intersection or similar”, whether it means achieving an intersection or something similar to an intersection (which would still be unclear – what is considered to be similar to an intersection) or something else.  Examiner suggests amending this limitation to clarify what is meant and for purposes of examination, has interpreted this limitation to be just “achieves intersection”.
Claim 2 recites the limitation "the position of a goal" and “the at least one of the video images” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a position of a goal or at least one of the video images.  Examiner suggests amending to “a position of a goal” and “at least one of the video images” (delete “the”) and has interpreted the limitations as such.
Claim 3 recites the limitation "achieves intersection or similar" in Line 2, “the curve” in Line 3, and “the inside of the defined shape” in Lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear as to what is meant by the limitation “achieves intersection or similar”, whether it means achieving an intersection or something similar to an a curve” and “an inside of a defined shape” and has interpreted the limitations as such.
Claim 5 recites the limitation "the difficulty" in Line 3 and “the kick” in Line 4.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a difficulty or a kick.  Examiner suggests amending the limitations to “a difficulty” and “a kick” and has interpreted the limitations as such.
Claim 8 recites the limitation "the probability density" in Line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a probability density.  Examiner suggests either changing the dependency of claim 8 to claim 7 (which does disclose a probability density) or amending the limitation to “a probability density”.
Claim 9 recites the limitation "the characteristics" and “the goalkeeper” in Line 3.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of characteristics or a goalkeeper.  Examiner suggests amending the limitations to “characteristics” (deleting “the”) and “a goalkeeper” and has interpreted the limitations as such.
Claim 10 recites the limitation "the probability density" and “the placement” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a probability density or a placement.  Examiner suggests amending the limitations to “a probability density” (or changing the dependency of claim 10 to claim 9 or 7 which does disclose a probability density) and “a placement”.
Claim 11 recites the limitation "the selected probability density" and “the kick” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier a selected probability density” and “a kick” and has interpreted the limitations as such.
Claims 4, 6, and 7 depend on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 13 recites the limitation "the size of a circle" in Line 4 and “the perimeter of the found ball candidates” in Lines 4-5.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a size of a circle, a perimeter, and found ball candidates.  Examiner suggests amending to “a size of a circle” and “a perimeter of found ball candidates” (deleted “the” before “found ball candidates”) and has interpreted the limitations as such.
Claim 19 recites the limitation "the shape matching" and “the gradient direction” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a shape matching and a gradient direction.  Examiner suggests amending the limitations to “a shape matching” and “a gradient direction” and has interpreted the limitations as such.
Claim 20 recites the limitation “achieves intersection or similar" in Lines 2-3.  It is unclear as to what is meant by the limitation “achieves intersection or similar”, whether it means achieving an intersection or something similar to an intersection (which would still be unclear – what is considered to be similar to an intersection) or something else.  Examiner suggests amending this limitation to clarify what is meant and for purposes of examination, has interpreted this limitation to be just “achieves intersection”.
Claim 21 recites the limitation "The force" in Line 3 and “The spin” in Line 4.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a force or a spin.  Examiner suggests amending the limitations to “a force” and “a 
Claim 24 recites the limitations “the video frames” in Line 6, "the trajectory of the ball” in Line 10, and “achieves intersection or similar" in Lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear as to which video frames is being referred to as Line 3 and Line 4 both recite capturing “a sequence of video frames”.  Examiner suggests amending the limitation of capturing “a sequence of video frames” in Line 4 to “the sequence of video frames” and has interpreted the limitation as such.  It is also unclear as to which trajectory of the ball is being referred to as Lines 1-2 and Line 7 both recite “a trajectory of the ball”.  Examiner suggests amending the limitation of “a trajectory of the ball” in Line 7 to “the trajectory of the ball” and has interpreted the limitation as such.  It is also unclear as to what is meant by the limitation “achieves intersection or similar”, whether it means achieving an intersection or something similar to an intersection (which would still be unclear – what is considered to be similar to an intersection) or something else.  Examiner suggests amending this limitation to clarify what is meant and for purposes of examination, has interpreted this limitation to be just “achieves intersection”.
Claim 26 recites the limitation "the position of the camera" in Line 1, “the goals” in Line 2, and “the field of view” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a position of the camera, goals (only a goal structure), or a field of view.  Examiner suggests amending the limitations to “a position of the camera”, “the goal structure and the goal structure is”, and “a field of view”, and has interpreted the limitations as such.
The term "moves generally away" in claim 26 (Line 3) is a relative term which renders the claim indefinite.  The term "moves generally away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is considered to be moving generally away, whether the ball moving is .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 24, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simeone (US 2018/0137662).
With regards to claim 1, Simeone discloses a method for determining whether a goal is achieved by a trajectory of a ball using a mobile computer device, comprising: 
capturing a sequence of video frames of the ball with a camera of the mobile computer device (Para. 0056 lines 1-7, 0065 lines 1-4, 0070 lines 1-10, 0097 lines 1-8, 0098 lines 1-5, 0099 lines 1-6, "subsequent images" "ball" "time-interval"); 
detecting the ball in at least three of the video frames (Para. 0064 lines 1-4, 0070 lines 1-10, 0099 lines 1-9, 0100 lines 1-7, 0101 lines 1-12, 0102 lines 4-9, "check for the presence of the ball" "time interval"); 
computing a trajectory of the ball using the detections of the ball (Para. 0064 lines 1-4, 0070 lines 1-10, 0071 lines 1-16, 0073 lines 1-11, 0074 lines 1-6, 0102 lines 4-9, "reconstruct the trajectory"); 
Para. 0076 lines 1-15, 0109 lines 1-7, "plane" "target area" "coordinates of the target 3"); and 
computing whether the trajectory of the ball achieves intersection or similar with a goal plane computed from the goal structure image according to a goal criterion (Para. 0076 lines 1-15, 0110 lines 1-6, "intersected by the trajectory" "plane" "target area"). 
With regards to claim 2, Simeone discloses a method according to claim 1, wherein detecting the goal image comprises determining the position of a goal in the at least one of the video images (Para. 0076 lines 1-15, 0109 lines 1-7, "plane" "target area" "coordinates of the target 3").  
With regards to claim 3, Simeone discloses a method according to claim 1, wherein computing whether the trajectory of the ball achieves intersection or similar with the goal image comprises computing whether the curve fitted to the trajectory of the ball intersects with the inside of the defined shape (Para. 0076 lines 1-15, 0110 lines 1-6, "intersected by the trajectory" "plane" "target area").  
With regards to claim 4, Simeone discloses a method according to claim 1, wherein the goal criterion comprises one or more of achieving a minimum speed of the ball, achieving placement of the ball in a particular position in the goal image, or achieving a particular spin on the ball (Para. 0076 lines 1-15, 0110 lines 1-6, "intersected by the trajectory" "target area").  
With regards to claim 6, Simeone discloses a method according to claim 1, wherein the computed trajectory is a curved 3D flight path of the ball (Para. 0076 lines 1-15, 0110 lines 1-6, Fig. 1 element y, "trajectory").
With regards to claim 24, Simeone discloses a mobile computer device configured to determine a property of a trajectory of a ball, said mobile computer device comprising: 
a camera (Para. 0056 lines 1-7, “camera”) for capturing a sequence of video frames of the ball (Para. 0056 lines 1-7, 0065 lines 1-4, 0070 lines 1-10, 0097 lines 1-8, 0098 lines 1-5, 0099 lines 1-6, "subsequent images" "ball" "time-interval"); 
a processor module configured to capture a sequence of video frames of the ball with the camera (Para. 0057 lines 1-4, 0058 lines 1-5, “personal computer”); 
a processor module (Para. 0058 lines 1-5, “personal computer”) configured to detect the ball in at least three of the video frames  (Para. 0064 lines 1-4, 0070 lines 1-10, 0099 lines 1-9, 0100 lines 1-7, 0101 lines 1-12, 0102 lines 4-9, "check for the presence of the ball" "time interval"); 
a processor module (Para. 0058 lines 1-5, “personal computer”) configured to compute a trajectory of the ball using the detections of the ball (Para. 0064 lines 1-4, 0070 lines 1-10, 0071 lines 1-16, 0073 lines 1-11, 0074 lines 1-6, 0102 lines 4-9, "reconstruct the trajectory"); 
a processor module (Para. 0058 lines 1-5, “personal computer”) configured to detect a goal image in at least one of the video frames (Para. 0076 lines 1-15, 0109 lines 1-7, "plane" "target area" "coordinates of the target 3"); 
a processor module (Para. 0058 lines 1-5, “personal computer”) configured to compute whether the trajectory of the ball achieves intersection or similar with a goal plane computed from the goal image according to a goal criterion (Para. 0076 lines 1-15, 0110 lines 1-6, "intersected by the trajectory" "plane" "target area"
With regards to claim 26, Simeone discloses a method according to claim 1, wherein the position of the camera is spaced from the goals and the goals are in the field of view of the camera and wherein the position of the camera is such that the ball moves generally away from the camera (Fig. 1).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, 16, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lock (US 2010/0210377).
With regards to claim 12, Lock discloses a method for determining a property of a trajectory of a ball with a mobile computer device, comprising: 
capturing a sequence of video frames of the ball with a camera of the mobile computer device (Para. 0055 lines 1-7, 0056 lines 1-3, “series of images”); 
finding candidates of the ball in at least three of the video frames (Para. 0057 lines 1-4, 0058 line 1, 0077 lines 1-10, 0081 lines 1-11, 0107 lines 1-6, 0108 lines 1-7, "candidate");    
eliminating false positive detections of the ball, comprising fitting ball candidates to a curve trajectory in which ball candidates not sufficiently representing the curve trajectory are eliminated as ball candidates (Para. 0109 lines 1-6, 0131 lines 1-6, 0134 lines 1-5, 0135 lines 1-4, "fit curves" "outliers"); 
Para. 0135 lines 1-7, 0136 lines 1-4, "spin").  
With regards to claim 15, Lock discloses a method according to claim 12, wherein the curve is fitted to candidates of the ball for video frames in which the ball is determined to be moving (Para. 0069 lines 1-7, 0108 lines 1-7, 0109 lines 1-6, 0131 lines 1-6, 0134 lines 1-5, 0135 lines 1-4, "fit curves" "outliers" "stationary").  
With regards to claim 16, Lock discloses a method according to claim 12, wherein the method further comprises identifying a reference object in the video frames (Para. 0107 lines 1-10, 0108 lines 1-7, "ball from that image").  
With regards to claim 21, Lock discloses a method according to claim 12, wherein the property computed comprises one or more of: 
The force with which the ball was kicked 
The spin asserted on the ball (Para. 0135 lines 1-7, 0136 lines 1-4, "spin") 
With regards to claim 22, Lock discloses a mobile computer device configured to perform the method of claim 12 (see claim 12 rejection above).  
With regards to claim 25, Lock discloses a mobile computer device configured to determine whether a goal is achieved by a trajectory of a ball, said mobile computer device comprising: 
a camera (Para. 0055 lines 1-7, “cameras”) for capturing a sequence of video frames of the ball  (Para. 0056 lines 1-3, “series of images”); 
a processor module (Para. 0055 lines 1-7, “processor”) configured to find candidates of the ball in at least three of the video frames (Para. 0057 lines 1-4, 0058 line 1, 0077 lines 1-10, 0081 lines 1-11, 0107 lines 1-6, 0108 lines 1-7, "candidate"); 
Para. 0055 lines 1-7, “processor”) configured to eliminate false positive detections of the ball, comprising fitting ball candidates to a curve trajectory in which ball candidates not sufficiently representing the curve trajectory are eliminated as ball candidates (Para. 0109 lines 1-6, 0131 lines 1-6, 0134 lines 1-5, 0135 lines 1-4, "fit curves" "outliers"); 
a processor module (Para. 0055 lines 1-7, “processor”) configured to compute a property of the trajectory of the ball using travel of the ball through the curve trajectory (Para. 0135 lines 1-7, 0136 lines 1-4, "spin").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lock (US 2010/0210377) in view of Leo et al. (Accurate ball detection in soccer images using probabilistic analysis of salient regions).
With regards to claim 18, Lock discloses a method according to claim 12.
Lock does not explicitly teach wherein finding ball candidates comprises calculating a gradient vector field.
However, Leo et al. teaches the concept of finding ball candidates by calculating a gradient vector field (3.1 Circle detection: Para. 1 lines 1-4, Equation (7), Para. 2 lines 1-27, “gradient vector”) in order to allow for more robust and effective detection 1 Introduction: Para. 7 lines 1-12, Para. 8 lines 1-10, “robustness”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of finding ball candidates by calculating a gradient vector field as taught by Leo et al. into the method of Lock.  The motivation for this would be to allow for more robust and effective detection of ball candidates.
With regards to claim 19, the combination of Lock and Leo et al. discloses a method according to claim 18, wherein the shape matching comprises checking that the gradient direction in the gradient vector field is a smooth circle (3.1 Circle detection: Para. 1 lines 1-4, Equations (5)-(8), Para. 2 lines 1-27, “gradient direction”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lock (US 2010/0210377) in view of Simeone (US 2018/0137662).
With regards to claim 20, Lock discloses a method according to claim 12.
Lock does not explicitly teach wherein the method further comprises computing whether the trajectory of the ball achieves intersection or similar with a goal structure image in the video frames according to a goal criterion.
However, Simeone discloses computing a trajectory of a ball and determining whether the trajectory of the ball achieves intersection with a goal structure image in the video frames according to a goal criterion (Para. 0076 lines 1-15, 0110 lines 1-6, "intersected by the trajectory" "plane" "target area") in order to generate more information about the trajectory of the ball and precisely reconstruct the trajectory of the ball in real time in its entirety, from the time of the shot to the time of its arrival at a target (Para. 0008 lines 1-5, 0014 lines 1-7, “”reconstruct the trajectory of the ball”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include computing whether the trajectory of the ball .
Allowable Subject Matter
Claims 5, 7-11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 5, Simeone discloses computing the trajectory of the ball and determining if the trajectory intersects with a goal plane, however, there is no mention where the goal criterion comprises a difficulty input, where the goal criterion is defeating a virtual obstacle to score a goal and the difficulty input is a difficulty of defeating the virtual obstacle, where the goal criterion determines whether a kick of the ball would be a goal or not according to the difficulty input.  Koren (Estimating Goal-scoring Probabilities in Soccer, Based on Physical and Geometric Factors) discloses using obstacles in which the concept disclosed could be broadly interpreted as a difficulty input and defeating a virtual obstacle to score a goal, however, as a whole, there is no mention of computing whether a computed trajectory of the ball achieves intersection with a goal plane computed from the goal structure image according to the goal criterion of defeating the virtual obstacle to score a goal, where the difficulty input is a difficulty of defeating the virtual obstacle and where the goal criterion determines whether a kick of the ball would be a goal or not according to the difficulty input.  Thus, even though different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claim 7, Simeone discloses the method of computing a trajectory of the ball and determining whether the trajectory of the ball achieves intersection with a goal 
With regards to claim 8, Simeone discloses the method of computing a trajectory of the ball and determining whether the trajectory of the ball achieves intersection with a goal plane computed from the goal structure image, however, there is no mention of where the probability density is determined by characteristics assigned to a virtual goalkeeper.  Lindner et al. (US 2014/0285669) discloses probability and goal recognition, however, detecting or using a probability is not the same as detecting or using a probability density.  
With regards to claim 9, Simeone discloses the method of computing a trajectory of the ball and determining whether the trajectory of the ball achieves intersection with a goal plane computed from the goal structure image, however, there is no mention of the goal plane mapped to a probability density.  Lindner et al. (US 2014/0285669) discloses probability and goal recognition, however, detecting or using a probability is not the same as detecting or using a probability density.  
With regards to claim 10, Simeone discloses the method of computing a trajectory of the ball and determining whether the trajectory of the ball achieves intersection with a goal plane computed from the goal structure image, however, there is no mention of where a probability is selected from the probability density according to the placement of the ball.  Lindner et al. (US 2014/0285669) discloses probability and goal recognition, however, detecting or using a probability is not the same as detecting or using a probability density.  
With regards to claim 11, Simeone discloses the method of computing a trajectory of the ball and determining whether the trajectory of the ball achieves intersection with a goal 
With regards to claim 13, Lock discloses eliminating outlier candidates of the ball by fitting a curve trajectory, however, there is no mention of where eliminating outlier candidate balls comprises eliminating ball candidates that do not have an appropriate sequential change in the size of a circle fitted to the perimeter of the found ball candidates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662